Citation Nr: 0025589	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  96-49 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include myocardial infarction and hypertension.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

3.  Entitlement to an effective date prior to June 3, 1991, 
for the award of a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to February 
1968.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions by 
the Buffalo, New York, Regional Office (RO).

In an Appeal to the Board (VA Form 9) received in November 
1996, the veteran requested a personal hearing before a 
member of the Board at the RO.  However in a letter received 
in February 1997, the veteran clarified that he wished to 
withdraw his request for a personal hearing.

In October 1980, the veteran made claim for increased 
benefits for his service connected chest wound based on his 
hospitalization starting in September 1980.  In November 
1980, he made claim for additional benefits based on a claim 
for service connection for a nervous disorder.  In January 
1981, the veteran indicated that he had filed an earlier 
claim as a result of a heart attack which may have been 
related to his service connected wound and he had not heard 
anything as a result of that claim.  It is significant to 
note that issue of entitlement to service connection for a 
myocardial infarction, was denied by the RO in a rating 
decision dated in January 1992.  It was held that a 
myocardial infarction was not incurred in or aggravated by 
service nor is it directly attributed to the veteran's 
service connected psychiatric disability.  A statement from 
the veteran's accredited representative was received on 
March 10, 1992, which requested, in pertinent part, 
reconsideration of the issue of the denial of service 
connection for a heart disorder.  In this statement, the 
representative argued the veteran's heart condition began 
during a VA hospitalization.  A claim for compensation 
benefits was made under the provisions of 38 U.S.C.A. § 1151 
(1999).  

After receipt of additional evidence, the issue of 
entitlement to service connection for a heart disorder, to 
include myocardial infarction and hypertension, was again 
denied by the RO in a rating action dated in March 1994.  The 
claim was found to be not well grounded as there was no 
medical opinion to related the veteran's heart disorder to a 
service connected disability.

In a rating action in March	 1995, the veteran was granted 
compensation under 38 U.S.C.A. § 1151 for arteriosclerotic 
heart disease, status post myocardial infarction, effective 
in November 1991, with a 60 percent evaluation assigned.  In 
a rating action in October 1996, the veteran was granted an 
earlier effective date of June 1991, for the grant of service 
connection for his heart disorder.

In the January 1999 supplemental statement of the case, it 
was noted that the issue of new and material was not at 
question because the claim for service connection for a heart 
disorder, to include myocardial infarction and hypertension, 
has been under continuous appeal since decided in the January 
1992 rating decision.  It was also noted that the statements 
from the veteran's accredited representative received on 
March 10, 1992, were considered as a notice of disagreement 
to that decision, and that the veteran perfected a timely 
appeal therefrom.  The January 1999 supplemental statement of 
the case reflects that the RO based the current decision on a 
de novo review of the record.  Throughout the appellate 
process, the issue has been framed, at times, in a finality 
posture and adjudicated under a new and material analysis.  
However, because a final determination has not been rendered, 
see generally 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.301-20.302 
(1999), the Board concurs with the RO regarding the 
procedural matter and finds that the issue on appeal should 
be framed as entitlement to service connection for a heart 
disorder, to include myocardial infarction and hypertension, 
and adjudicated on a de novo basis.

As indicated above, the veteran has already been granted 
service connection for his heart disorder under the 
provisions of 38 U.S.C.A. § 1151.  Consequently, the Board 
will only consider the veteran's claim on the basis of direct 
or secondary service connection.

FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling; and shell 
fragment wound of the dorsal spine with damage to Muscle 
Group XX, evaluated as 10 percent disabling.

2.  There is no competent medical evidence linking the 
veteran's current heart disorder, to include myocardial 
infarction and hypertension, to service.

3.  There is no competent medical evidence establishing a 
causal relationship between the veteran's heart disorder, to 
include myocardial infarction and hypertension, and his 
service-connected PTSD or shell fragment wound of the dorsal 
spine with damage to Muscle Group XX.

4.  The veteran's PTSD is manifested by persistent problems 
with dreams and nightmares, feeling paranoid, startled 
reaction and tendency to avoid family, public and crowded 
places, all productive of no more than considerable social 
and industrial impairment or occupational and social 
impairment with reduced reliability and productivity.

5.  On June 1991, the veteran filed a claim for service 
connection for PTSD and compensation benefits for 
arteriosclerotic heart disease, status post myocardial 
infarction under the provisions of 38 U.S.C.A. § 1151.

6.  On November 13, 1991, the veteran submitted a claim for 
compensation for a heart disorder, which began on October 12, 
1980, at the VA Medical Center-Canandaigua, while he was 
undergoing treatment for his PTSD.

7.  On August 17, 1993, the veteran filed a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployment.

8.  By a rating action dated in March 1995, the RO, in 
pertinent part, granted a total disability rating for 
compensation purposes based on individual unemployability due 
to his service-connected disabilities, effective from 
November 13, 1991.

9.  In a rating action dated in October 1996, the RO, in 
pertinent part, granted an earlier effective date of June 3, 
1991, for an award of a total disability rating based on 
individual unemployability for compensation purposes based on 
the date of receipt of the veteran's claims for service 
connection for PTSD and compensation benefits for 
arteriosclerotic heart disease, status post myocardial 
infarction.

10.  The record does not contain any evidence from which it 
can be factually ascertained that the veteran was unable to 
secure and retain substantially gainful employment prior to 
June 3, 1991, the date of receipt of his claims for service 
connection for PTSD and compensation benefits for 
arteriosclerotic heart disease, status post myocardial 
infarction under the provisions of 38 U.S.C.A. § 1151.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
heart disorder, to include myocardial infarction and 
hypertension, on a direct or secondary basis is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.126, 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (1999).

3.  The criteria for an effective date of June 3, 1991, for 
the award of a total disability rating for compensation 
purposes based on individual unemployability are not met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.157, 3.321, 3.340, 3.341, 3.400, 4.3, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  A Heart Disorder, To Include Myocardial Infarction and 
Hypertension

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995);  see also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  This means that there must be evidence of 
disease or injury during service, a current disability, and a 
link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service or a service-connected disability, a 
competent opinion of a medical professional is required.  See 
Caluza at 504; Reiber v. Brown, 7 Vet.App. 513 (1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110.  
Furthermore, service connection will be granted for 
cardiovascular disease, including hypertension, if it is 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
service connection may be granted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury or when a disability is aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet.App. 439 (1995).

Service connection is in effect for post-traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling; and shell 
fragment wound of the dorsal spine with damage to Muscle 
Group XX, evaluated as 10 percent disabling.

The veteran contends, in essence, that his heart disorder, to 
include myocardial infarction and hypertension, was either 
incurred during active service, or that his heart disorder, 
to include myocardial infarction and hypertension, is 
proximately due to or the result of his service-connected 
PTSD or shell fragment wound of the dorsal spine with damage 
to Muscle Group XX.

The service medical records revealed that, at the time of 
examination for entrance into active service, in July 1964, 
the veteran reported a prior history of high or low blood 
pressure.  The clinical evaluation of the heart was indicated 
to have been normal.  The veteran's blood pressure reading 
was recorded as 140/84.  The report of the veteran's 
separation medical examination conducted in February 1968 
showed that the clinical evaluation of the heart was 
indicated to have been normal.  The veteran's blood pressure 
reading was recorded as 124/76.  The report did not indicate 
any inservice history of a heart disorder, myocardial 
infarction, hypertension, or other cardiovascular disease, or 
that the veteran had any complaints pertaining to such 
problems.

The initial postservice Department of Veterans Affairs (VA) 
general medical examination conducted in January 1969 does 
not show that the veteran was given a diagnosis relative to a 
heart disorder, to include myocardial infarction and 
hypertension, or that there were findings otherwise pertinent 
to the presence of such condition.  In fact, according to 
that report of a VA general medical examination, the examiner 
noted that there was no evidence of cardiac enlargement 
demonstrated to percussion; that sounds were of good quality; 
that the veteran's heart had regular rate and rhythm; that 
there was no evidence of murmurs, thrust or thrills; and that 
peripheral vessels were elastic.  Additionally, the examiner 
noted that the veteran's pulsation was good in both upper and 
lower extremities; that the veteran's pulse rate was 82; that 
the veteran's blood pressure reading was recorded as 130/80; 
and that there was no evidence of varicose veins.

The veteran's post service medical records do not document 
complaints or findings referable to a heart disorder until 
1980.  Specifically, there is no treatment of any problems 
associated with a heart disorder that is documented between 
1968 and 1980.  A summary of VA hospitalization dated from 
September 1980 to November 1980 included a diagnosis of 
myocardial infarction.  

According to the report of a VA general medical examination 
performed in August 1981, the examiner concluded that the 
veteran had a diagnostic impression of status post inferior 
wall myocardial infarction with palpitations and angina. 

VA and private medical records dated from 1980 note various 
diagnoses, to include inferior wall myocardial infarction, 
status post questionable inferior wall myocardial infarction, 
status post myocardial infarction, history of myocardial 
infarction, hypertension, stable arteriosclerotic heart 
disease, controlled hypertension, suspect coronary heart 
disease, and Axis III coronary artery disease.

The veteran testified at a RO hearing in April 1999 that he 
desired that his claim for service connection for a heart 
disorder, to include myocardial infarction and hypertension, 
be continued on appeal.  A transcript of the veteran's 
hearing testimony is of record.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe heart symptoms, a 
diagnosis and an analysis of the etiology regarding such 
complaints requires competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).

To summarize, the service medical records show that the 
veteran had a blood pressure reading of 140/84 in July 1964.  
However, the remainder of the service medical records does 
not show evidence of any heart disorder.  The first post 
service clinical evidence indicative of a heart disorder was 
in the late 1980's when the veteran developed sudden chest 
pains, which extended to his left arm, during his period of 
hospitalization following an attempted suicide.  This is many 
years after service.

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
tends to show that the veteran currently has a heart 
disorder, to include myocardial infarction and hypertension, 
which is related to his period of active service or is 
causally related to his service-connected PTSD or shell 
fragment wound of the dorsal spine with damage to Muscle 
Group XX.

Consequently, in the absence of any competent evidence 
linking a current disability to service, or in the absence of 
any competent evidence of a causal relationship between a 
current disability and a service-connected disability, the 
claim, on a direct or secondary basis, is not well-grounded.  
Caluza.  Accordingly, there is no duty to assist the veteran 
in any further development of his claim.  Rabideau v. 
Derwinski, 2 Vet.App. 141 (1992), Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Further, the Board views the information 
provided in the statement of the case, supplemental statement 
of the case, and other correspondence from the RO, sufficient 
to inform the veteran of the elements necessary to complete 
his application for service connection for a heart disorder, 
to include myocardial infarction and hypertension.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if obtained, 
might make the claim well-grounded.  Robinette v. Brown, 8 
Vet.App. 69 (1995).

Finally, a recent Court decision has held that the 
appropriate disposition of a claim, which is found to be not 
well-grounded, is a disallowance, rather than a dismissal.  
Edenfield v. Brown, 8 Vet.App. 384 (1995).  Consequently, the 
claim is denied.

II.  PTSD

The Board notes that the veteran's claims for an increased 
rating for post-traumatic stress disorder (PTSD) and an 
effective date prior to June 3, 1991, for the award of a 
total disability rating for compensation purposes based on 
individual unemployability are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107.  That is, the Board finds that 
he has presented claims, which are plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§ 4.10.  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The history of the veteran's psychiatric disorder may be 
briefly described.  According to service hospitalization 
record dated in June 1967, the diagnosis was passive 
aggressive personality.

A summary of VA hospitalization dated from September 1980 to 
November 1980 included a diagnosis of depressive neurosis.

In the report of a VA psychiatric examination conducted in 
August 1981, the examiner concluded that the veteran had a 
diagnosis of affective disorder, dysthymic disorder, DSM 3 
(depressive neurosis).

A VA outpatient treatment record dated in March 1980 included 
a diagnosis of mild anxiety reaction.

Another VA outpatient treatment record dated in July 1983 
included diagnoses of alcohol dependence and mental 
depression.

In a summary of VA hospitalization dated in July 1983, it was 
noted that the veteran was directly admitted from Tompkins 
Community Hospital after overdosing on Quaaludes and an 
excess of alcohol.  The diagnoses included chronic PTSD of 
Vietnam veterans, adjustment disorder with depressed mood and 
episodic alcohol abuse.

The report of a VA psychiatric examination performed in 
October 1991 included the examiner's assessment of PTSD with 
depression as evidenced by his chronic insomnia, frequent 
nightmares, waking up crying, depression, suicidal ideation, 
flashbacks, startle reaction, survivor guilt, tendency to be 
alone and chronic intrusive memories of traumatic events in 
Vietnam.  The examiner concluded that the veteran had a GAF 
(Global Assessment of Functioning Scale) of approximately 50.  
The examiner noted that the veteran's stressors included 
service experience, Vietnam, wounded in action, financial 
need, physical illness, and occupational, socioeconomic and 
interpersonal problems.  The examiner also noted that the 
veteran's claims folder revealed that he has been in 
treatment for many years for depression and PTSD; that the 
veteran was having nightmares when last examined by him in 
1981; and, that according to the August 1981 VA psychiatric 
examination report, it was noted that the onset of the 
veteran's PTSD was in 1967.

In a rating action dated in January 1992, the RO granted 
service connection for PTSD with depression, and assigned a 
schedular 30 percent evaluation for that disability under the 
provisions of Diagnostic Codes 9411-9405 of the VA Schedule 
for Rating Disabilities.  38 C.F.R. Part 4.

A summary of VA hospitalization dated in June 1992 showed 
that the veteran was hospitalized for an evaluation for 
possible admission to a 28 day PTSD program.  At that time, 
the veteran reported complaints of flashbacks, recurrent 
nightmares, hypervigilance, and a history of having chronic 
insomnia.  The diagnosis was PTSD and his GAF was 
approximately 75.

In a summary of VA hospitalization dated from August 1992 to 
September 1992, it was noted that the veteran was slightly 
nervous and spoke spontaneously on admission.  The diagnosis 
was chronic PTSD and his GAF was approximately 70.

In statements from S. McGrath, RN-C, CTC, C.Hp., dated in 
February 1993 and August 1993, the private clinical director 
stated that the veteran was a resident of C.O.P.I.N. House 
from January 4, 1993, to April 3, 1993, and that the veteran 
had an Axis I diagnosis of chronic severe PTSD.  The private 
clinical director noted that the veteran was referred to 
their foundation from the Buffalo VA Medical Center; that the 
veteran described feelings of "numbness" and detachment of 
interest toward people and the environment in general, which 
occurs right after an intrusive thought process; and that the 
veteran demonstrated avoidance and lack of response toward 
stimuli associated with Vietnam traumas by isolation from 
everyone.  The private clinical director also noted that the 
veteran demonstrated inability to concentrate or complete 
tasks assigned due to memory and concentration deficiencies; 
that the veteran was able to express thoughts of self-blame 
and guilt regarding events of Vietnam often in group therapy; 
and that the veteran's symptoms were chronic.  Moreover, the 
private clinical director noted that the veteran's mistrust 
towards others makes his prognosis very marginal and that he 
will continue outpatient service at the Canandaigua VA 
Medical Center.

By a rating action dated in March 1994, the RO, in pertinent 
part, assigned a schedular 50 percent evaluation for PTSD.

According to the report of a VA psychiatric examination 
conducted in November 1996, the veteran reported that his 
flashbacks and nightmares were almost nonexistent at that 
time due to his total abstinence from alcohol since he quit 
five years previously.  He described himself as being angry 
most of the time, losing his temper.  He said that his sleep 
was better after he started taking medication at bedtime, but 
that he was still having intrusive thoughts and exhibits 
avoidance behavior related to the war and the military.  He 
indicated that he felt that he was unable to hold a job 
because of his problems dealing with people.  He stated that 
the longest job he had was for one year in an insurance 
company.  He reported that he has had difficult marital 
problems with his wife, but that they were currently living 
together.  He expressed that he quit using drugs, including 
cocaine and marijuana.  On mental status examination, the 
veteran was cooperative, with no psychomotor agitation, 
retardation, tremors or abnormal movements.  He had good eye 
contact and average hygiene and grooming.  His mood was 
indicated to be "terrible."  His affect was appropriate 
with full range.  There was no evidence of any thought 
disorder, depressive symptoms, or suicidal and/or homicidal 
ideation, including intention or plan.  Cognition was within 
normal limits.  Insight and judgment were fair.  The 
diagnosis mild to moderate PTSD and his GAF was approximately 
50 to 60.

In the report of a VA psychiatric examination performed in 
September 1997, the veteran reported PTSD symptoms of 
becoming angry easily, feeling angry most of the time mainly 
from the pain that he was experiencing from his back and 
intrusive thoughts about his time in Vietnam.  The veteran 
indicated that his flashbacks and nightmares have dissipated 
for the most part.  He mentioned that he felt strongly that 
his PTSD symptomatology has abated because of his medication 
regimen and because of the treatment he was getting.  He said 
that he was currently on psychiatric medication and that he 
attends a weekly PTSD program at the Canandaigua VA Medical 
Center and an outpatient program at the medical facility in 
Batavia, New York.  On mental status examination, the veteran 
was cooperative.  His affect and demeanor were appropriate.  
There was no evidence of a thought disorder and he denied any 
hallucinations or delusions.  It was noted that the veteran 
was administered the Mississippi Combat Scale, the Beck 
Depression Inventory and the Minnesota Multiphasic 
Personality Inventory.  The examiner concluded that the 
veteran had a diagnosis of PTSD and that his GAF was 
approximately 55.

The veteran received intermittent treatment at VA and private 
medical facilities from 1997 to 1998 for several problems, to 
include PTSD.

The veteran testified at a RO hearing in April 1999 that he 
sees a VA therapist once a month.  He mentioned that he likes 
to stay by himself; that he has problems with sleep and 
crowds; that he feels a little better lately since he has 
been on anti-depressants; and that he also takes walks to 
quite his anxiety.  He said that he applied for Social 
Security benefits approximately 5 years previously.  He 
stated that he did not have enough quarters to qualify.  He 
reported that he tried to work over the years, but just 
couldn't do the labor he was supposed to.  He admitted to 
drinking and doing some drugs to minimize his physical 
complaints, but stated that he has been clean since 1981.

The veteran was administered a VA psychiatric examination in 
June 1999.  As indicated on this report, the veteran related 
persistent problems with dreams and nightmares, feeling 
paranoid, and tendency to avoid family, public and crowded 
places.  He cited medical problems related to his service-
connected heart and back disorders.  He mentioned that he 
lived with a woman for approximately 14 years; that they had 
a 10 year old son when he abandoned him in 1980; and that he 
was currently married and living with a woman who puts up 
with his anger and lashing out, but denied any physical 
abuse.  He stated that he has been seeing a nurse at the 
Canandaigua VA Hospital for counseling for 10 years and a 
psychiatrist for treatment of his PTSD with medication for 
the previous two years.  He mentioned that he was currently 
on psychiatric medication; that the medications were helpful, 
but that they were not helping completely with the PTSD 
symptoms and problems.  He reported a history of drinking in 
Vietnam as well as marijuana and cocaine abuse.  He said that 
he currently was not drinking or using any drugs.  On mental 
status examination, the veteran was found to be alert, 
somewhat anxious, but cooperative with clear sensorium.  He 
was oriented in all spheres.  He denied auditory or visual 
hallucinations, but reported to be easily startled with 
sudden sounds and generally felt paranoid and suspicious of 
others.  There was no evidence of any delusional thinking.  
His behavior was appropriate and he denied any suicidal or 
homicidal thoughts.  His memory for recent and remote events 
appeared to be generally intact with good immediate recall.  
He did not manifest any obsessive or ritualistic behavior and 
his speech was coherent and relevant.  He gave a history of 
getting upset and nervous, but no specific panic attacks, and 
more pronounced anger.  He denied feeling depressed or having 
suicidal thoughts, though he gave a history of two suicide 
attempts in the past leading to hospitalizations in 1980 and 
1981.  The examiner concluded, in pertinent part, that the 
veteran had a diagnosis of chronic PTSD, and that his GAF 
score was 50, current and past year.

The severity of PTSD is determined, for VA rating purposes, 
by application of the provisions of Parts 3 and 4 of the Code 
of Federal Regulations, and in particular 38 C.F.R. § 4.132 
and Diagnostic Code 9411 of the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  The Board notes that the 
regulations governing the evaluation of mental disorders were 
amended as of November 7, 1996.  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when the applicable regulations are amended during the 
pendency of an appeal, the version of the regulations most 
favorable to the veteran should be applied to the claim.  See 
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  In the 
present case, the Board finds that the veteran's claim cannot 
be granted under either set of applicable regulations.  
Accordingly, to ensure that the veteran is not denied due 
process and thereby prejudiced by the regulation change, his 
claim will be evaluated under both the old and the new 
regulations.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

Under the regulations in effect prior to November 7, 1996, 
(former regulations), PTSD, is evaluated under Diagnostic 
Code 9411.  A 50 percent evaluation will be assigned when the 
ability to establish and maintain effective or favorable 
relationships with people is considerably impaired; and 
where, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation is warranted where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
schedular evaluation is warranted where the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; where 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior; or the veteran is demonstrably 
unable to obtain or retain employment.  Johnson v. Brown, 7 
Vet.App. 95 (1994).

Under the regulations in effect as of November 7, 1996 (new 
regulations) PTSD is evaluated under Diagnostic Code 9411.  A 
50 percent evaluation will be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

Considering the evidence of record in light of the applicable 
schedular criteria, the Board finds that the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is not shown to be so severely 
impaired as to meet the criteria for at least the next higher 
70 percent evaluation under the former criteria.  The 
psychiatric examinations reveal that the veteran's PTSD is 
manifested by persistent problems with dreams and nightmares, 
feeling paranoid, and tendency to avoid family, public and 
crowded places.  However, despite his marital difficulties, 
the veteran has maintained his current marriage.  
Additionally, he attends a weekly PTSD program at the 
Canandaigua VA Medical Center and an outpatient program at 
the medical facility in Batavia, New York.  Moreover, he has 
been seeing a nurse at the Canandaigua VA Hospital for 
counseling for 10 years and a psychiatrist for treatment of 
his PTSD with medication for the previous two years.  Thus, 
the Board finds that his PTSD is shown to produce no more 
than "considerable" impairment.

With respect to the new rating criteria, the Board notes that 
medical evidence on file, including the clinical findings 
from the 1999 VA compensation examinations show that the 
veteran was oriented and alert with no auditory or visual 
hallucinations or delusional thinking noted.  There was 
evidence of startled reaction, feeling paranoid, and 
persistent problems with dreams and nightmares of Vietnam; 
however, these symptoms are consistent with a 50 percent 
disability evaluation under the revised rating criteria.  
Significantly, the veteran maintains his current marriage, 
although his relationship with his wife is difficult.  There 
is no evidence that the veteran's PTSD symptoms, alone, so 
reduce his reliability or efficiency as to severely impair 
his ability to obtain or retain employment.  There is no 
evidence of continuous feelings of depression.  There is no 
evidence of impaired impulse control such as unprovoked 
irritability.  There is no evidence that the veteran's speech 
has ever been illogical or irrelevant, that he neglects his 
personal appearance or hygiene, or that he engages in 
obsessional rituals which interfere with work or family 
relationships.  Consequently, an increased rating, to at 
least 70 percent, is not warranted under the new criteria.

The Board acknowledges that the veteran's GAF score has been 
assessed as 50, which is consistent with serious symptoms 
such as suicidal ideation, severe obsessional rituals or 
frequent shoplifting, or any serious impairment in social, 
occupation or school functioning.  See the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders. However, after 
considering this GAF score in light of the entire evidence of 
record, the Board finds that the veteran does not have PTSD 
symptoms more nearly approximately the criteria for at least 
a 70 percent evaluation under either the former or revised 
rating criteria.  Inasmuch as the criteria for the next 
higher 70 percent evaluation under either set of rating 
criteria has not been met, it logically follows that the 
criteria for a 100 percent evaluation under either set of 
rating criteria likewise are not met.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert, 1 Vet. App. at 55-57.

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to result in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
rating).  Moreover, the condition is not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Entitlement to a Total Disability Rating for 
Compensation Purposes Based on Individual Unemployability 
Prior to June 3, 1991.

B. Factual Background

Historically, the veteran filed a VA Form 21-526, Veteran's 
Application for Compensation or Pension, received on 
September 27, 1968.  In the space numbered 18, which referred 
to "nature of sickness, diseases or injuries for which this 
claim was made and date each began," the veteran related 
that he sustained a gunshot wound in the back, which entered 
the chest cavity area, in March 1967 during active service.

The report of a VA orthopedic examination conducted in 
January 1969 included a diagnosis of a scar of shell fragment 
wound with subsequent surgical procedures.  It was noted that 
the veteran sustained a shell fragment wound entering the 
chest cavity area from the back.

By a rating action dated in April 1969, the RO granted 
service connection for residuals of a shell fragment wound to 
Muscle Group XX (Dorsal Group), evaluated as 10 percent 
disabling; residuals of sequela wound in the left hemithorax, 
evaluated as noncompensable; and thoracotomy scar of the 
chest, evaluated as noncompensable, each effective from 
February 16, 1968.  The combined service-connected disability 
evaluation was 10 percent, effective from February 16, 1968.

In a letter dated in April 1969, the RO notified the veteran 
of the April 1969 rating decision and of his appellate 
rights.

A summary of VA hospitalization dated from September 1980 to 
November 1980 included diagnoses of depressive neurosis, 
myocardial infarction, hyperglyceridemia, and obesity.

By a rating action dated in January 1981, the RO denied 
service connection for an acquired psychiatric disorder.  The 
RO noted that the veteran's personality disorder was 
considered to be constitutional or developmental in nature 
and not a ratable disability under current VA laws and 
regulations.  The RO also noted that an acquired psychiatric 
disorder was not incurred in or aggravated by military 
service.

In a statement in support of claim dated in January 1981, the 
veteran requested that his service-connected compensation be 
re-evaluated due to psychiatric trauma and muscle condition 
resulting from his wound.

In a letter dated in February 1981, the RO, in essence, 
informed the veteran that his claim for service connection 
for an acquired psychiatric disorder was denied as the 
evidence of record did not show that this disorder was 
incurred in or aggravated by his military service.

By a rating action dated in July 1981, the RO confirmed the 
prior denial of service connection for an acquired 
psychiatric disorder.

In a letter dated in July 1981, the RO informed the veteran 
that his claim for service connection for an acquired 
psychiatric disorder remained denied.

The report of a VA examination performed in August 1981 
included a diagnosis of affective disorder, dysthymic 
disorder, DSM 3, (depressive neurosis).

By a rating action dated in September 1981, the RO granted a 
permanent and total disability rating for pension purposes, 
effective September 18, 1980.

In a letter dated in September 1981, the RO informed the 
veteran that he was awarded a permanent and total disability 
rating for pension purposes based on his nonservice-connected 
disability, to include status post myocardial infarction with 
palpitations and angina.

A summary of VA hospitalization dated in July 1983 included 
diagnoses of chronic post-traumatic stress disorder (PTSD) of 
Vietnam veterans, adjustment disorder with depressed mood, 
episodic alcohol abuse, barbiturate abuse, status post 
myocardial infarction and status post left chest wound.

In a statement in support of claim received on March 15, 
1984, the veteran submitted a claim service connection for 
PTSD.

By a letter dated on March 23, 1984, the RO, in pertinent 
part, requested that the veteran complete the enclosed VA 
Form 21-4138 in order to prosecute his claim for service 
connection for PTSD.  The RO informed the veteran that the 
evidence should be submitted as soon as possible preferably, 
within 30 days.

In a letter dated on March 29, 1984, the RO informed the 
veteran that he should obtain and furnish all medical records 
and reports for Tompkins County Mental Health Center under 
the direction of Steve Buler.  Additionally, the RO requested 
the veteran to complete and return the enclosed VA Form 21-
4138 for Tompkins County Mental Health Center.  The RO 
informed the veteran that the evidence should be submitted as 
soon as possible, preferably within 60 days.

By a rating action dated in May 1984, the RO administratively 
denied service connection for PTSD.  The RO noted that the 
veteran failed to prosecute his claim and that he failed to 
reply to the developmental letters dated on March 23, 1984, 
and March 29, 1984.

A VA outpatient treatment record dated in March 1991 included 
a diagnosis of PTSD.

In a statement in support of claim received on June 3, 1991, 
the veteran submitted a request to reopen his claim for 
service connection PTSD.

The report of a VA psychiatric examination conducted in 
October 1991 included a diagnosis of Axis I-PTSD with 
depression.

In a statement in support of claim received on November 13, 
1991, the veteran submitted a claim for compensation benefits 
for the loss of sensation in his fingers, hands and toes, 
claimed as directly resulting from exposure to Agent Orange.  
Additionally, the veteran submitted a claim for compensation 
for a heart disorder, which began on October 12, 1980, at the 
VA Medical Center-Canandaigua, while he was undergoing 
treatment for his PTSD.  Moreover, the veteran submitted a 
claim for increased rating for residuals of sequela wound in 
the left hemithorax.

By a rating action dated in January 1992, the RO, in 
pertinent part, denied service connection for a heart 
disorder, to include status post myocardial infarction with 
palpation and angina.  The RO also granted service connection 
for PTSD with depression, and assigned a schedular 30 percent 
evaluation, effective from June 3, 1991, the date of receipt 
of the veteran's reopened claim.  The combined service-
connected disability evaluation was then increased to 40 
percent, effective June 3, 1991.

In a letter dated on January 30, 1992, the RO informed the 
veteran that his claim for service connection for a heart 
disorder was denied as not incurred in or aggravated by 
service nor was it directly attributable to his service-
connected disorders.  The RO also informed the veteran that 
he was granted service connection for PTSD; that he assigned 
a schedular 30 percent evaluation for that disability; and 
that his combined disability rating was 40 percent, effective 
June 3, 1991.

A VA muscle examination conducted in February 1992 included 
the examiner's diagnostic impression of status following 
shrapnel wound to the veteran's left back with residual 
periodic muscle spasms, mainly at night.  The examiner noted 
that it was felt that the veteran's muscle spasms can be 
produced by a hyperextension of sleeping on his stomach and 
that advice was given of how to correct this habit.

In a statement in support of claim received on March 10, 
1992, the veteran requested reconsideration of his claim for 
service-connected compensation for a heart disorder, 
including effective retroactively to 1980, when he filed an 
informal claim for that disorder.  Additionally, the veteran 
requested an increased rating for PTSD and he asked VA to 
consider the fact that he has not worked since 1980 in 
evaluating his increased rating claim for PTSD.

By a rating action dated in May 1992, the RO confirmed the 
noncompensable evaluation in effect for residuals of sequela 
wound in the left hemithorax, and the protected, schedular 10 
percent evaluation in effect for shell fragment wound of 
muscle group XX (dorsal group).

In a letter dated in June 1992, the RO informed the veteran 
that his claims for an increased rating for shell fragment 
wound of Muscle Group XX (dorsal group), and residuals of 
sequela wound in the left hemithorax had been denied.

By a rating action dated in January 1993, the RO confirmed 
the schedular noncompensable evaluation in effect for 
residuals of a wound in the left hemithorax, the schedular 10 
percent evaluation in effect for shell fragment wound of 
muscle group XX (dorsal group), and the schedular 30 percent 
evaluation in effect for PTSD.

In a statement received on June 15, 1993, the veteran stated 
that he was having increased problems with residuals of his 
gunshot wounds.  He also stated that he was unable to secure 
or retain employment due to his service-connected PTSD.

In a VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployment, received on August 17, 
1993, the veteran reported that he last worked full time in 
1973; that he became too disabled to work in September 1980; 
that he was employed as insurance agent with Prudential 
during that year; that he had completed 1 year of college 
education; that he didn't expect to receive disability 
retirement benefits or workers compensation benefits; and 
that his service-connected PTSD and residuals of chest and 
back wounds prevented him from securing or following 
substantial employment.

By a rating action dated in March 1994, the RO assigned a 
schedular 50 percent evaluation for PTSD, effective June 3, 
1991.  The combined service-connected disability evaluation 
was then increased to 60 percent, effective June 3, 1991.

In a letter dated in April 1994, the RO, in pertinent part, 
informed the veteran that the evaluation assigned for his 
service-connected PTSD was increased from 30 percent to 50 
percent.

By a rating action dated in September 1994, the RO denied a 
total disability rating for compensation purposes based on 
individual unemployability.

In a letter dated in September 1994, the RO, in pertinent 
part, informed the veteran that his claim for a total 
disability rating for compensation purposes based on 
individual unemployability was denied.

By a rating action dated in March 1995, the RO, in pertinent 
part, granted compensation benefits for arteriosclerotic 
heart disease, status post myocardial infarction, under the 
provisions of 38 U.S.C.A. § 1151, effective from November 13, 
1991.  Additionally, the RO granted special monthly 
compensation under 38 U.S.C.A. § 1114(s) and 38 C.F.R. 
§ 3.350 (I) on account of PTSD rated at 100 percent and 
additional disabilities of arteriosclerotic heart disease and 
shell fragment wound Muscle Group XX (Dorsal Group) 
independently ratable at 60 percent or more for the period 
August 16, 1992, through September 30, 1992.  Furthermore, 
the RO granted a total disability rating for compensation 
purposes based on individual unemployability, effective from 
November 13, 1991.  Moreover, the RO determined that new and 
material evidence had not been received to reopen a claim for 
service connection for a cardiovascular disorder, claimed as 
secondary to PTSD and confirmed the schedular 50 percent 
evaluation in effect for PTSD.  It is significant to note 
that the RO assigned a 60 percent evaluation for 
arteriosclerotic heart disease, status post myocardial 
infarction, effective from November 13, 1991.  It is also 
significant to note that the veteran's other service-
connected disabilities were evaluated as follows: PTSD, 
evaluated as 50 percent disabling; residuals of a shell 
fragment wound to Muscle Group XX (Dorsal Group), evaluated 
as 10 percent disabling; residuals of sequela wound in the 
left hemithorax, evaluated as noncompensable; and thoracotomy 
scar of the chest, evaluated as noncompensable.  His combined 
evaluation for these disabilities was increased to 80 
percent, effective from November 13, 1991.

In a letter dated in April 1995, the RO informed the veteran 
that compensation for arteriosclerotic heart disease was 
established; that a total disability rating based on 
individual unemployability for compensation purposes was 
established; that special monthly compensation was 
established; that new and material evidence had not been 
received to reopen a claim for service connection for a 
cardiovascular disorder, claimed as secondary to PTSD; and 
that an increased evaluation for his service-connected PTSD 
was not established.

By a rating action dated in May 1996, the RO assigned a 
schedular 20 percent evaluation for residuals of sequela 
wound in the left hemithorax, effective November 13, 1991.  
The combined service-connected disability evaluation was then 
increased to 90 percent, effective from November 13, 1991.

In a rating action dated in October 1996, the RO granted an 
earlier effective date of June 3, 1991, for the award of 
compensation benefits for arteriosclerotic heart disease, 
status post myocardial infarction, under the provisions of 
38 U.S.C.A. § 1151 and for the award of a total disability 
rating based on individual unemployability for compensation 
purposes.  It was noted that the veteran's June 3, 1991, 
claim also constituted an informal claim for compensation for 
arteriosclerotic heart disease, which was followed by a 
formal claim for compensation for that disability within one 
year.  The veteran's service-connected disabilities were 
evaluated as follows: PTSD, evaluated as 50 percent 
disabling; residuals of sequela wound in the left hemithorax, 
evaluated as 20 percent disabling; residuals of a shell 
fragment wound to Muscle Group XX (Dorsal Group), evaluated 
as 10 percent disabling; and thoracotomy scar of the chest, 
evaluated as noncompensable.  Additionally, the veteran's 
arteriosclerotic heart disease, status post myocardial 
infarction, which was determined to be the result of VA 
hospitalization and treatment of his service-connected PTSD 
under the provisions of 38 U.S.C.A. § 1151, was evaluated as 
60 percent disabling.  His combined evaluation for these 
disabilities was increased to 80 percent effective from 
June 3, 1991, and 90 percent, effective from November 13, 
1991.

In a letter dated in October 1996, the RO informed the 
veteran that he was granted an effective date of June 3, 
1991, for an award of a total disability rating based on 
individual unemployability for compensation purposes.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in April 1999.  He recounted his history of 
dealings with VA since his heart attack in 1980.  The veteran 
stated that he felt that he expressed his claim in informal 
letters, although he did not cite any specific dates.  He 
reported that he moved around on many occasions; therefore, 
he experienced problems with receiving his mail.  It was 
indicated that he received pension benefits due to his 
overall disability.  His accredited representative mentioned 
the possibility of going back to sometime within the year 
prior to the claim for unemployability based on medical 
evidence.

B.  Analysis

Initially, the Board observes that the assignment of 
effective dates for increased disability evaluations is 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (1999).  The statute provides, in pertinent part, 
that:

(a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.

* * *

(b)(2)  The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  38 U.S.C.A. § 5110 (West 1991).

The pertinent provisions of 38 C.F.R. § 3.400 (1999) clarify 
that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  

* * *

(o)(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if the claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

The provisions of 38 C.F.R. § 3.157 (1999) direct further, in 
pertinent part, that:

(a) General.  Effective date of pension 
or compensation benefits, if otherwise in 
order, will be the date of receipt of a 
claim or the date when entitlement arose, 
whichever is the later.  A report of 
examination or hospitalization which 
meets the requirements of this section 
will be accepted as an informal claim for 
benefits under an existing law or for 
benefits under a liberalizing law or 
Department of Veterans Affairs issue, if 
the report relates to a disability which 
may establish entitlement.

	(b) Claim.  Once a formal claim for 
pension or compensation has been allowed 
or a formal claim for compensation 
disallowed for the reason that the 
service-connected disability is not 
compensable in degree, receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen.

	(1) Report of examination or 
hospitalization by Department of Veterans 
Affairs or uniformed services.  The date 
of outpatient or hospital examination or 
date of admission to a VA or uniformed 
services hospital will be accepted as the 
date of receipt of claim. . . . The 
provisions of this paragraph apply only 
when such reports relate to examination 
or treatment of a disability for which 
service-connection has previously been 
established or when a claim specifying 
the benefit sought is received within one 
year from the date of such examination, 
treatment or hospital admission.

Additionally, total disability ratings for compensation 
purposes based on individual unemployability may be assigned 
where the combined schedular rating for the veteran's 
service-connected disabilities is less than 100 percent when 
it is found that such disorders are sufficient to render the 
veteran unemployable without regard to either his advancing 
age or the presence of any non-service-connected disorders.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341 
(1999).  The provisions of 38 C.F.R. § 4.16(a) (1999), 
provide, in pertinent part, that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of his service-connected 
disabilities:  Provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more. . . .  It is provided further 
that the existence or degree of non-
service-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such service-
connected disabilities render the veteran 
unemployable.

Further, a total rating may be granted irrespective of the 
combined schedular rating where it is shown that the 
veteran's service-connected disabilities render him 
unemployable.  38 C.F.R. §§ 3.321(b), 4.16(b) (1999).

The Board observes that the effective date of an award of a 
total rating for compensation purposes based on individual 
unemployability is based upon a variety of factors, including 
the date of claim, date entitlement is shown, dated of 
informal claims, reports of VA hospitalization or treatment, 
finality of decisions, and date of "new claim".

The veteran contends, in essence, that he is entitled to a 
total disability rating for compensation purposes based on 
individual unemployability effective from 1980, the date of 
his admission at the VA Medical Center-Canandaigua.  He also 
asserts that he is entitled to a total disability rating for 
compensation purposes based on individual unemployability 
effective from September 1980, the date of his VA 
hospitalization inasmuch as he has been in receipt of non-
service-connected disability benefits from 1981 to 1995 based 
mostly on residuals of heart disease later determined to be 
service-connected under the provisions of 38 U.S.C.A. § 1151.

To summarize, the veteran was in receipt of non-service-
connected disability pension benefits effective September 18, 
1980.  Prior to June 3, 1991, the veteran's compensable 
disabilities combined to 10 percent.  Entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability had not been established.  A 
combined 10 percent evaluation for the veteran's service-
connected disabilities had been established by a rating 
decision dated in April 1969, of which the veteran had been 
notified by letter dated in April 1969.  Service connection 
for an acquired psychiatric disability had been denied by a 
rating decision dated January 23, 1981, of which the veteran 
was notified by a letter dated in February 1981.  In a rating 
action dated in July 1981, the RO confirmed the prior denial 
of service connection for an acquired psychiatric disorder 
and the veteran was informed of that decision by a letter 
dated later that same month.  Entitlement to a permanent and 
total disability evaluation for pension purposes based on his 
nonservice-connected disability, to include status post 
myocardial infarction with palpitations and angina, was 
established by a rating decision dated in September 1981, of 
which the veteran was notified by letter dated in September 
1981.  A 10 percent evaluation was assigned for the veteran's 
service-connected residuals of shell fragment wound of Muscle 
Group XX, and noncompensable evaluations were assigned for 
the veteran's service-connected residuals of left hemithorax 
wound and thoracotomy scar.  Additionally, a 30 percent 
evaluation was assigned for the veteran's non-service-
connected depressive neurosis and a noncompensable evaluation 
was assigned for the veteran's passive-aggressive personality 
disorder.  Moreover, a 60 percent evaluation was assigned for 
the veteran's other significant disability, status post 
myocardial infarction with palpitations and angina.  The 
combined nonservice-connected disability evaluation was 80 
percent and the combined service-connected disability 
evaluation was 10 percent.  Service connection for PTSD was 
initially denied by a rating action dated in May 1984.  These 
determinations are final as to the evidence then of record.

On June 3, 1991, the veteran submitted a reopened claim for 
service connection for PTSD.  Service connection for this 
condition was subsequently established with a 30 percent 
evaluation assigned, effective from June 3, 1991.  The 
combined service-connected disability evaluation was then 
increased to 40 percent, effective from June 3, 1991.

On November 13, 1991, the veteran submitted a claim for 
compensation benefits for cardiovascular disability and for 
increased evaluation for residuals of left hemithorax wound.

Subsequently, the veteran filed a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on Unemployment 
on August 17, 1993.

By a rating action dated in March 1994, the RO assigned a 
schedular 50 percent evaluation for PTSD, effective June 3, 
1991.  The combined service-connected disability evaluation 
was increased to 60 percent, effective from June 3, 1991.

By a rating action dated in March 1995, the RO, in pertinent 
part, granted compensation benefits for arteriosclerotic 
heart disease, status post myocardial infarction, under the 
provisions of 38 U.S.C.A. § 1151, and a total disability 
rating for compensation purposes based on individual 
unemployability due to his service-connected disabilities, 
effective from November 13, 1991.  The combined service-
connected disability evaluation was then increased to 80 
percent, effective from November 13, 1991.

By a rating action dated in May 1996, the RO assigned a 
schedular 20 percent evaluation for residuals of sequela 
wound in the left hemithorax, effective November 13, 1991.  
The combined service-connected disability evaluation was then 
increased to 90 percent, effective from November 13, 1991.

In a rating action dated in October 1996, the RO, in 
pertinent part, granted an earlier effective date of June 3, 
1991, for the award of compensation benefits for 
arteriosclerotic heart disease, status post myocardial 
infarction, under the provisions of 38 U.S.C.A. § 1151, and 
for the award of a total disability rating based on 
individual unemployability for compensation purposes.  The 
combined service-connected disability evaluation was then 
increased to 80 percent, effective from June 3, 1991, and 90 
percent, effective from November 13, 1991.

The earliest date that it became ascertainable that the 
veteran was unable to secure and retain substantially gainful 
employment, was on June 3, 1991, which is the effective date 
assigned by the RO.  See 38 C.F.R. § 3.400.  The formal claim 
for entitlement to a total disability rating based on 
individual unemployability for compensation purposes was 
received by the RO on August 17, 1993.  Therefore, the two 
pertinent dates from which entitlement to a total disability 
rating based on individual unemployability for compensation 
purposes could be granted in this case is either the date of 
the veteran's claim received on August 17, 1993, or 
August 17, 1992, a year prior to the date of the veteran's 
claim, if it is factual ascertainable that the veteran was 
unable to obtain or retain employment due to his service-
connected disabilities as of that date.  Accordingly, 
applying the laws and regulations delineated above to this 
case, the earlier effective date upon which the veteran's 
claim for a total disability rating based on individual 
unemployability for compensation purposes could be granted is 
one year prior to August 17, 1993.  The RO has assigned an 
effective date of June 3, 1991, for the grant of the 80 
percent combined disability evaluation.  This represents 
greater benefit.  Thus, the criteria for a total disability 
rating based a total disability rating based on individual 
unemployability for compensation purposes were met on June 3, 
1991.

The Board observes that the record does not contain any 
communication prior to 1991, which would qualify as a claim 
for a total disability rating based on individual 
unemployability for compensation purposes.  Additionally, the 
Board observes that the veteran did not file an appeal with 
regard to the assignment of the effective dates for the 
awards of service connection for PTSD and compensation 
benefits for arteriosclerotic heart disease, status post 
myocardial infarction under the provisions of 38 U.S.C.A. 
§ 1151.  As such, an earlier effective date for the award of 
a total disability rating for compensation purposes based on 
individual unemployability is not warranted.

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the preponderance of the evidence is 
against the veteran's claim for entitlement to an effective 
date prior to June 3, 1991, for the award of a total 
disability rating for compensation purposes based on 
individual unemployability.


ORDER

The claim for entitlement to service connection for a heart 
disorder, to include myocardial infarction and hypertension, 
is denied.

An increased rating for PTSD is denied.

An effective date prior to June 3, 1991, for the award of a 
total disability rating for compensation purposes based on 
individual unemployability, is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

